DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 and 11 – 14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US PGPUB 2017/0258419).
Regarding claim 1, Li discloses a method performed using a medical imaging system (e.g. 90) and a programming system (e.g. paragraphs 52-53), wherein the medical imaging system is configured to display a medical image (e.g. paragraph 59) and the programming system is configured to implement a program used in programming a neuromodulation device (e.g. paragraphs 52-53), the method 
Regarding claim 12, Li discloses a non-transitory computer-readable storage medium including instructions, which when executed using at least one processor within a system, cause the system to perform the method described above (e.g. claim 15).
Regarding claims 2 and 13, Li discloses wherein the programming system is configured to use the location data to determine energy contributions for the electrodes (e.g. paragraphs 60-62).
Regarding claims 3, 4, and 14, Li discloses the medical imaging system includes a fluoroscopy imaging system and the displayed image is a displayed fluoroscopic image, and the displayed image includes a representation of at least one lead implanted proximate to a spine (e.g. paragraphs 57-59).
Regarding claim 11, Li discloses receiving user input annotating the acquired image includes at least one of: receiving user input annotating an orientation of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 – 10 and 15 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al.
Regarding claims 5 – 10 and 15 – 20, Li discloses a system for use with a medical imaging system (e.g. 90) and a programming system (e.g. paragraphs 52-53), wherein the medical imaging system is configured to display a medical image (e.g. 
In the alternative, mobile devices having a processor, a camera, and a user interface are well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the camera and mobile device as taught by Li with a mobile device having a built-in camera, since such a modification would provide the predictable results of limiting the amount of hardware needed for the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792